Citation Nr: 1010270	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims for service connection for a right shoulder 
disability, a visual defect with myopia and color recognition 
impairment, cysts of the kidneys, bilateral hearing loss, 
numbness of the left arm and numbness of the left hand.  

2.  Entitlement to a compensable rating for residuals of 
fractures of the right 4th, 5th 6th, 7th and 8th ribs.  

3.  Entitlement to a compensable rating for residuals of a 
repair of an atrial septal defect.   

4.  Entitlement to an increased rating for residuals of 
impingement syndrome of the left shoulder, currently rated as 
10 percent disabling.   

5.  Entitlement to a compensable rating for residuals of the 
removal of moles and cysts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to July 1981 
and January 1982 to January 1986.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2005 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received from the veteran in December 2009, 
the veteran requested a hearing at the RO before a Veterans 
Law Judge.  Accordingly, the case is REMANDED for the 
following action:

Schedule the Veteran for a hearing at 
the RO before a Veteran's Law Judge 
pursuant to the provisions of 38 
U.S.C.A. § 7107(d) (West 2002).  The 
Veteran and his representative must be 
notified of the date and time of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


